DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 3, 2022 and Applicant’s Request for Continued Examination submitted on May 3, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3, 5-7, 9, 11, 13, and 15 are pending and under consideration in this action. Claims 2, 4, 8, 10, 12, and 14 are cancelled.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Specification
With regards to the “Incorporation by Reference” section on page 3 of the instant Specification, the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new matter introduced, a ternary zinc chelate complex consisting of an antimicrobial agent, plant compatible growth promotor, and a plant micronutrient, as claimed in claims 1, 6, and 7, lacks written description as originally filed. 
The provisional application 62/403,394 appears to disclose a single example of a ternary zinc chelate complex made up of hydrogen peroxide, zinc nitrate, and urea. However, there is no support in the original specification or the priority documents for a ternary zinc chelate complex consisting of an antimicrobial agent, plant compatible growth promotor, and a plant micronutrient. The disclosure of only hydrogen peroxide is not representative of  an “antimicrobial agent,” the disclosure of only urea is not representative of a “plant-compatible growth promoter,” and the disclosure of only zinc nitrate is not representative of “a plant micronutrient.” The disclosures of a single species of each category, particularly without a disclosure of a description of the function of each in the context of the instant application, does not provide an adequate written description to support the breadth of the claims, i.e. the aforementioned claimed categories of antimicrobial agent, plant-compatible growth promoter, and plant micronutrient. 
Claims 3, 5, 9, 11, 13, and 15 are subsequently rejected as they depend from either claim 1, 6, and 7 and incorporate the aforementioned limitation without rectifying the issue discussed above.

The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 7 recite the limitation, “a ternary zinc chelate complex consisting of an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient.” The limitation recites that the ternary chelate complex is a ternary zinc chelate complex. However, the components (exclusively) are an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient. While zinc is known as a plant micronutrient, as currently written, the categories of components do not explicitly require or recite the inclusion of a zinc component or limit the “plant micronutrient” to a zinc-containing component. The limitation essentially includes a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, the aforementioned limitation recited in claims 1, 6, and 7 recite the broad limitation “an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient,” and the claim also recites that the components are what make up a “ternary zinc chelate complex,” which is the narrower statement of limitation. The claims are considered indefinite because it is unclear if the plant micronutrient (or any of the other two required components) is required to be a zinc-containing compound, and if not, how the zinc is incorporated into the ternary chelate complex as the complex is modified by the transitional phrase “consisting of,” which excludes unrecited elements.
Claims 3, 5, 9, 11, 13, and 15 are subsequently rejected as they depend from either claim 1, 6, and 7 and incorporate the aforementioned limitation without rectifying the issue discussed above.



Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
(1) With regards to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues that support for the claimed ternary zinc chelate complex is found at least in the provisional application, which discloses a diagram of MS3T, which indicates that TSOL contains hydrogen peroxide (a known antimicrobial agent), a zinc component (a known plant-compatible growth promoter), and urea (a known plant-compatible growth promoter).

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above, while the provisional application discloses an example of a ternary zinc chelate complex made up of hydrogen peroxide, zinc nitrate, and urea, there appears to be no support in the original specification or the priority documents for the ternary zinc chelate complex consisting of an antimicrobial agent, plant compatible growth promotor, and a plant micronutrient. The disclosure of only hydrogen peroxide is not representative of “antimicrobial agent,” the disclosure of only urea is not representative of “plant-compatible growth promoter,” and the disclosure of only zinc nitrate is not representative of “a plant micronutrient.” The disclosures of a single species of each category, particularly without a disclosure of a description of the function of each in the context of the instant application, does not provide an adequate written description to support the breadth of the claims, i.e. the aforementioned claimed categories of antimicrobial agent, plant-compatible growth promoter, and plant micronutrient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 7,476,646 B1; published Jan. 13, 2009) and Santra et al. (Santra) (WO 2016/061059 A1; published Apr. 21, 2016).
Applicant claims an agrichemical composition comprising:
a liquid carrier material;
a clay material;
a ternary zinc chelate complex consisting of an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient; and
a quaternary ammonium material,
wherein the zinc of the ternary zinc chelate complex migrates out from the composition and wherein the ternary zinc chelate complex is fully systemic.

Applicant claims  method for preparing an agrichemical composition comprising:
mixing together:
	a liquid carrier material;
a clay material;
a ternary zinc chelate complex consisting of an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient; and
a quaternary ammonium material,
	wherein the zinc of the ternary zinc chelate complex migrates out from the composition and wherein the ternary zinc chelate complex is fully systemic.

	Applicant claims a method for treating a plant system comprising the steps of:
	mixing together and forming an agrichemical composition comprising:
	a liquid carrier material;
a clay material;
a ternary zinc chelate complex consisting of an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient; and
a quaternary ammonium material, and
	exposing the plant system to the agrichemical composition, causing the zinc of the ternary zinc chelate complex migrates out from the composition and wherein the ternary zinc chelate complex is fully systemic

Claim Interpretation: With regards to the limitation, “the zinc of the ternary zinc chelate complex migrates out from the composition and wherein the ternary zinc chelate complex is fully systemic,” the release of the zinc from the ternary zinc chelate complex and the ternary zinc chelate complex being fully systemic is being interpreted as an inherent feature of the claimed ternary zinc chelate complex, and the migration of the zinc out of the composition will, absent evidence to the contrary, occur so long as there is no other ingredient in the agrichemical composition preventing its release. 

With regards to Claim 1, Miles discloses agricultural compositions including quaternary ammonium compounds (QACs) that effective against fungi and bacteria in agriculture use (col.2, ln.39-54; col.3, ln.26-41). The compositions may be supplied as a liquid. The liquid can be a solution, dispersion, or suspension in water. The liquid compositions can be prepared by methods known in the art. The compositions may be in the form of an emulsion, and in such cases, it can be advantageous to include any such emulsion formulation a compound or mixture of compounds which stop or slow the separation of the formulation, such as clays. As the QAC formulations can be composed of oils and water, the particle size of the emulsion is preferably reduced such that separation will be slowed. Particle sizes less than 10 microns are preferred, and in general the smaller the particle the slower the separation rate (col.3, ln.48-64, col.4, ln.59-col.5, ln.6).
With regards to Claim 6, Miles generally discloses mixing all of the compounds and components of the compositions with water or other carrier liquids (col.3, ln.44-47; col.8, ln.48-50).
With regards to Claim 7, Miles discloses that the compounds are mixed with water or other carrier liquids used in the art of agricultural chemistry, and applied to plants in a microbiocidally effective dose. Particularly when the compounds are mixed into an emulsion, they can be applied by spraying (col.8, ln.48-52 and 58-60). Crops such as tomatoes, which often suffer from bacterial infection, can be treated using the compounds and compositions (col.9, ln.3-6). 
With regards to Claims 5, 11, and 15, Miles discloses that the QACs are effective against fungi and bacteria in agriculture, and the compounds can be mixed with water (col.8, ln.48-50). As noted above, the QAC formulations can be in the form of emulsions, composed of oils and water, thus reading on an aqueous liquid carrier material.

Miles does not appear to explicitly disclose the inclusion of a ternary zinc chelate complex consisting of an antimicrobial agent, plant-compatible growth promoter, and a plant micronutrient. Santra is relied upon for this disclosure. The teachings of Santra are set forth herein below.

Santra discloses agrichemical composition comprising a chelate-based ternary complex that is useful for: (1) at least in-part disabling existing populations of microorganisms; and (2) at least in-part inhibiting growth of new microorganism populations. The chelate-based ternary complex comprises a hydrogen peroxide component, a plant compatible growth promoter component, and a divalent zinc ion component. The plant growth promoter component may comprise a urea component (abstract; pg.1, Field and Summary; pg.2, para.1).
 The hydrogen peroxide component provides antimicrobial characteristics; (2) the urea component provides hydrogen peroxide stabilization characteristics and plant compatible growth promoter characteristics (soil nutrient characteristics and foliar plant nutrient characteristics); and (3) the divalent zinc ion component provides at least one of foliar nutrient characteristics and soil nutrient characteristics (pg.2, para.4-5).
The compositions comprising the chelate-based ternary complex can be used as an antimicrobial agent to disable (i.e., kill) existing populations of microorganisms and/or to inhibit the formation of new populations of microorganisms, on a surface of an agricultural object such as a tree, a plant, or the like while also providing nutrients to the tree or the plant. The chelate-based ternary complex composition can be used in a liquid formulation with the capable of the boosting plant growth and minimizing threat from microbial infection (pg.5, para.2). The chelate-based ternary complex can be designed to boost plant health by promoting growth (as it contains nitrogen fertilizer and micronutrient zinc) and preventing damage due to infection caused by plant pathogens (pg.6, para.4). 
Santra exemplifies treating tomato plants through foliar spray application with 800 ppm of the chelate-based ternary complex (pg.10, para.4). 

With regards to the ternary zinc chelate complex component of Claims 1, 5, and 7, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Miles and Santra and further include Santra’s chelated-based ternary complex into Miles’s agricultural composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of not only killing exiting populations of microorganisms, but also inhibiting the formation of new populations of microorganisms, and to obtain the benefit of also providing an improvement to plant health by promoting growth as Santra’s complex includes components such as a nitrogen fertilizer and micronutrient zinc. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Miles and Santra are directed to components for agricultural compositions which are applied to plants.
Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Miles and Santra are directed to microbiocidal compositions for plants.
With regards to the limitation, “the zinc of the ternary zinc chelate complex migrates out from the composition and wherein the ternary zinc chelate complex is fully systemic,” because Santra’s ternary zinc chelate complex appears to be structurally identical to the claimed ternary zinc chelate complex and there appears to be no ingredient in the composition of the combined teachings of Miles and Santra that would interfere with the release of the zinc from the composition, absent evidence to the contrary, the zinc of Santra’s zinc chelate complex will migrate out from the composition of the combined teachings of Santra and Miles discussed above.
With regards to Claims 3, 9, and 13, Santra discloses zinc chelate complexes with various concentrations of zinc, including 800 ppm of zinc. In light of Santra’s disclosure of the effects or purpose of each of the components of the complex, zinc being known as a micronutrient for plants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine the optimal amount of zinc in the Santra’s complex and the optimal amount of Santra’s complex to provide in the composition of the combined teachings of Miles and Santra discussed above, increasing or decreasing the amount based on factors such as the micronutrient needs and severity of the microbial infection of the plants the composition is ultimately being applied to. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 1, 3, 5-7, 9, 11, 13, and 15 are rejected. No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616